
	

113 SRES 559 ATS: Designating the week beginning on October 19, 2014, as “National Chemistry Week”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 559
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Coons (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on October 19, 2014, as “National Chemistry Week”.
	
	
		Whereas chemistry is the science of basic units of matter and, consequently, plays a role in every
			 aspect of human life;Whereas chemistry has broad applications, including food science, water quality, energy,
			 sustainability, medicine, and electronics;Whereas the science of chemistry is vital to improving the quality of human life and plays an
			 important role in addressing critical global challenges;Whereas innovations in chemistry continue to spur economic growth and job creation and have
			 applications for a range of industries;Whereas National Chemistry Week is part of a broader vision to improve human life through chemistry
			 and to advance the chemistry enterprise and the practitioners of such
			 enterprise for the benefit of communities and the environment;Whereas the purpose of National Chemistry Week is to reach the public with educational messages
			 about chemistry in order to foster greater understanding and appreciation
			 for the applications and benefits of chemistry;Whereas National Chemistry Week strives to stimulate the interest of young people, including women
			 and underrepresented groups, in enthusiastically studying science,
			 technology, engineering, and mathematics and in pursuing science-related
			 careers that lead to innovations and major scientific breakthroughs; andWhereas students who participate in National Chemistry Week deserve recognition and support for
			 their efforts:  Now, therefore, be it
		
	
		That the Senate—(1)designates the week beginning on October 19, 2014, as National Chemistry Week;(2)supports the goals of and welcomes the participants in the 27th annual National Chemistry Week;(3)recognizes the need to promote the fields of science (including chemistry), technology,
			 engineering, and mathematics and encourage youth to pursue careers in such
			 fields; and(4)commends the American Chemical Society and the partners of such society for organizing and
			 convening events and activities surrounding National Chemistry Week each
			 year.
			
